Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 16, 18, and 28-30 are rejected under 35 USC 102(a)(1) as being anticipated over Nozaki Yutaka US 2015/0362596. 
 
     As to claim 16, the cited reference teaches (esp. c.f. figs.1-5, [0040-0109]) a method for monitoring an integrity of reference stations (301 to 304), having known and fixed coordinates, 

     As to claim 18, the cited prior art teaches the method as recited in claim 16, further comprising: operating a second group of reference stations (X, Y in addition to A, B), different from the first group, so as to receive satellite signals from the plurality of satellites; ascertaining at least one second correction value as a function of the satellite signals received by the reference stations of the second group and the known coordinates of the respective reference station of the second group; and determining third coordinates of the first reference station, using the satellite signals received by the first reference station and the at least one second correction value, comparing the determined third coordinates with the known coordinates of the first reference station, and checking, based on the comparing of the third coordinates with the known 

     As to claim 28, the cited reference teaches (see figs.1-5) a method for operating a satellite-supported navigation system having a plurality of satellites 201-205, a plurality of user devices (see figures 1-5), and a correction service system 401, the correction service system having reference stations (X,Y) that have known and fixed coordinates in a coordinate system, and at least one first group of the reference stations being operated so as to receive satellite signals of the plurality of satellites of the satellite-supported navigation system 201-205, the method comprising: monitoring an integrity of the reference stations by: a) selecting a first reference station from the first group (see [0040-0109] teaches the selection mechanism); b) ascertaining at least one first correction value as a function of the satellite signals respectively received by the remaining reference stations of the first group and the known coordinates of the respective remaining reference station of the first group (0052, 0062-0064 teaches the function mechanism); and c) monitoring the integrity by: determining first coordinates of the first reference station using the satellite signals received by the first reference station and the at least one first correction value (0052, 0062-0064 teaches the correction mechanism), comparing the determined first coordinates with the known coordinates of the first reference station, and checking, based on the comparing, for at least one first deviation (0098-0103 teaches mechanism of deviation and comparison as recited).     As to claim 29, the cited reference teaches (see figs.1-5) a correction service system 401 having reference stations (X,Y) that have known and fixed coordinates in a coordinate system, at least one first group of the reference stations being operated to receive satellite signals of a plurality of satellites of the satellite-supported navigation system 201-205, the correction service system 401 configured to monitor an integrity of the reference stations, and configured to: a) select a first reference station from the first group (0040-0109 teaches selection mechanism); b) ascertain at least one first correction value as a function of the satellite signals respectively received by the remaining reference stations of the first group and the known coordinates of the respective remaining reference station of the first group (0052, 0062-0064 teaches correction mechanism); and c) monitor the integrity by: determining first coordinates of the first reference station using the satellite signals received by the first reference station and the at least one first correction value, comparing the determined first coordinates with the known coordinates of the first reference station, and checking, based on the comparing, for at least one first deviation (0098-0103 teaches deviation mechanism and comparison mechanism).     As to claim 30, the cited reference teaches a satellite-supported navigation system, comprising: a plurality of satellites 201-205; a plurality of user devices (see figs.1-5); and a correction service system 401 having reference stations (X,Y) that have known and fixed coordinates in a coordinate system, at least one first group of the reference stations (A,B, X,Y) being operated to receive satellite signals of the plurality of satellites of the satellite-supported navigation system 201-205, the correction service system 401 configured to monitor an integrity of the reference stations, and configured to: a) select a first reference station from the first group 

Claim Objections
Claims 17, 19-26 are objected to for depending upon a rejected base claim but would otherwise be allowable.  The cited prior art doesn’t consider two coordinates of first reference station being compared with known coordinates and checking second deviation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/Bo Fan/
Examiner, Art Unit 3646